                   UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF TENNESSEE
                        NASHVILLE DIVISION


 EUGENE SCALIA, Secretary of Labor,
 U.S. Department of Labor,
                                                   Civil Action File Number:
              Plaintiff,
                                                        3:18-cv-00023
 V.
                                               Judge William L. Campbell, Jr.
 E.L.THOMPSON ASSOCIATES, LLC,
 MELANIE PARKER, an individual,                    Magistrate Judge Frensley
          and
 CONRAD F. PARKER, an individual,

              Defendants.


 MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’ MOTION
             FOR SUMMARY JUDGMENT

      COME NOW Defendants E.L. THOMPSON ASSOCIATES, LLC,

MELANIE PARKER, and CONRAD F. PARKER (collectively, “Defendants”) and

file this Memorandum of Law in support of their Motion for Summary Judgement

stating the following in support thereof :

                            I.   STATEMENT OF FACTS

      As set out in the attached Statement of Undisputed Material Facts (“DSOF”),

Defendant E.L. THOMPSON ASSOCIATES, LLC (“ELTA”) is a construction


                                    Page 1 of 16
  Case 3:18-cv-00023 Document 55 Filed 10/01/19 Page 1 of 17 PageID #: 1149
company engaged in the construction industry. (See DSOF, paragraph 1 “DSOF-1”)

Defendants Melanie Parker and Conrad F. Parker are owners of Defendant ELTA.

DSOF-1. On January 8, 2018, Plaintiff filed a complaint against Defendants,

collectively, alleging, inter alia, that each defendant misclassified certain employees

as independent contractors and further failed to pay such workers at a rate of time

and a half for hours worked in excess of 40 hours per week. ECF-1.

      There is no allegation ELTA failed to pay its direct employees properly.

DSOF-3. Rather, the allegations in the complaint pertain to the employees of two of

ELTA’s subcontractors, Brandon Drywall, LLC (“Brandon”) and Architectural

Design, Inc (“Architectural”).DSOF-4. It is undisputed that ELTA contracted with

Brandon and Architectural to perform drywall and framing services. DSOF-4.

Plaintiff alleges that 157 individuals hired by Brandon and Architectural were not

paid appropriately for overtime work during a period ranging from August 1, 2015

through April 23, 2016. DSOF-20. The total amount of underpaid wages, as alleged

by Plaintiff, is $85,550.75. DSOF-21.

      Because Plaintiff has alleged ELTA is the “employer” of Brandon and

Architectural’s employees that worked on ELTA jobs, it is critical to understand the

relationship between ELTA and Brandon/Architectural.            Essentially, Plaintiff

alleges Brandon and Architectural were not truly independent contractors, and as
                                    Page 2 of 16
  Case 3:18-cv-00023 Document 55 Filed 10/01/19 Page 2 of 17 PageID #: 1150
such ELTA should be responsible for the wages of the employees if Brandon and

Architectural.

      Brandon and Architectural each approached ELTA as a potential service

provider and each signed a separate contract with ELTA in which each agreed to

provide construction services, pay the workers, pay all taxes, and provide insurance.

DSOF-4;5. ELTA paid Brandon and Architectural at a set rate based on the number

of hours of labor provided on the ELTA jobs. DSOF-4-7. Brandon and Architectural

were responsible for hiring, firing, and supervising the workers each brought onto

each jobsite. Id. Brandon and Architectural paid their employees an amount less

than the amount that each received from ELTA, allowing each company the

opportunity to earn a profit. DSOF-8. During the relevant period, both Brandon and

Architectural performed work for other general contractors while working under

contract for ELTA. DSOF-10;14. The subcontractors were only hired to perform

work by ELTA on a project-to-project basis. DSOF-3.

      On the projects in question, ELTA or the general contractor provided the

building materials needed to drywall and frame. DSOF-16. However, Brandon,

Architectural, and their employees brought their own hand tools for the work. Id.

ELTA did not instruct the employees of Brandon or Architectural and had no right

to hire or fire such employees. DSOF-14;17. Brandon and Architectural were limited

                                    Page 3 of 16
  Case 3:18-cv-00023 Document 55 Filed 10/01/19 Page 3 of 17 PageID #: 1151
as to the hours in which construction could occur by local ordinance or by the general

contractor. DSOF-18. Brandon and Architectural were in charge of their own

employees, and there is no evidence that Defendants ever requested that any

employee of Brandon or Architectural work in excess of 40 hours in a calendar week.

Id.

                                      II.    ISSUE

         Plaintiff alleges Defendants are liable for underpaid overtime wages and

failure to maintain record of its employees. Any liability for same is premised upon

the argument the employees of Brandon and Architectural were “misclassified,” and

are actually the employees of ELTA.

         Defendants assert that, as a matter of law, ELTA is not the employer of the

workers in question, and therefore all Defendants are entitled to summary judgement

on all claims.

                                   III.     STANDARD

         Summary judgment is proper when “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed.R.Civ.P.

56(a).     The relevant inquiry is “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one




                                     Page 4 of 16
  Case 3:18-cv-00023 Document 55 Filed 10/01/19 Page 4 of 17 PageID #: 1152
party must prevail as a matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 251-52, 106 S.Ct. 2505.

      Ordinarily, it is the court's job to determine whether a company has

inappropriately classified a worker as an independent contractor. Werner v. Bell

Family Med. Ctr., Inc., 529 Fed. Appx. 541, 543 (6th Cir.2013). Therefore, so long

as the material facts are not in dispute, this issue is appropriate for disposition on

summary judgement.

                     IV.   Argument and Citation to Authority

      There is insufficient evidence to support a finding that the workers in question

were “employees” of ELTA. This is true because the workers were actually the

employees of Architectural and Brandon. Architectural and Brandon were ELTA’s

independent contractors, despite Plaintiff’s assertion to the contrary. As such, each

count of the Complaint should be resolved in favor of the Defendants.

   A. Brandon and Architectural are Independent Contractors

      An “employee” is any person who is employed by an employer (29 U.S.C.

§203(e)(1)). The act in turn defines the term “employ” as to “suffer or permit to

work” (29 U.S.C. §203(g)). To determine whether an individual is an employee of




                                    Page 5 of 16
  Case 3:18-cv-00023 Document 55 Filed 10/01/19 Page 5 of 17 PageID #: 1153
an alleged employer, Courts have applied the economic-reality test. In applying this

economic-reality test, the 6th circuit has considered the following factors:

      1.     the permanency of the relationship between the parties;
      2.     the degree of skill required for the rendering of the services;
      3.     the worker's capital investment in the enterprise;
      4.     the worker's opportunity for profit or loss, depending upon his
      skill;
      5.     the degree of the alleged employer's right to control the manner
      in which the work is performed;
      6.     whether the service rendered is an integral part of the alleged
      employer's business; and
      7.     whether the business had authority to hire or fire the worker; See
      Keller v. Miri Microsystems LLC, 781 F.3d 799, 807 (6th Cir. 2015)

      No one factor is determinative; “[a] central question is the worker's economic

dependence upon the business for which he is laboring.” Donovan v. Brandel, 736

F.2d 1114, 1120 (6th Cir. 1984).

      In this case, to determine liability, this Court will need to analyze whether

Brandon and Architectural were truly independent contractors. It is not the

contention of ELTA that the actual workers themselves were independent

contractors. As such, no inquiry into whether the workers were employees is

relevant. Rather, at issue is whether Brandon and Architectural were bona fide

independent contractors such that their employees are distinct from the employees

of ELTA. Stated differently, the issue is whether ELTA is the employer, not whether


                                    Page 6 of 16
  Case 3:18-cv-00023 Document 55 Filed 10/01/19 Page 6 of 17 PageID #: 1154
the workers are employees. As set out below, when applied to the undisputed facts

of this case, the economic reality test supports a finding Brandon and Architectural

were truly independent contractors, and therefore Defendants are not the

constructive employers of their employees, the workers at issue in the present case.

         1. Permanency of Relationship

      The relationship between ELTA and Brandon/Architectural was definite and

not permanent. As such, Brandon, Architectural, and their employees are not the

employees of ELTA. Again, it is important to focus on the relationship between

Brandon/Architectural and ELTA and not on the relationship between

Brandon/Architectural and their employees.

      “Generally, independent contractors have variable or impermanent working

relationships with the principal company because they often have fixed employment

periods and transfer from place to place as particular work is offered to them,

whereas employees usually work for only one employer and such relationship is

continuous and indefinite in duration.” Benion v. LeCom, Inc., 336 F. Supp. 3d 829,

848 (E.D. Mich. 2018)(internal citations omitted). If a contractor works for multiple

different companies, that weighs in favor of finding an independent contractor

relationship. Id.



                                    Page 7 of 16
  Case 3:18-cv-00023 Document 55 Filed 10/01/19 Page 7 of 17 PageID #: 1155
      Brandon and Architectural contracted with ELTA on a project-by-project

basis, not indefinitely. DSOF-4. Additionally, the relationship was not exclusive;

Brandon and Architectural were permitted to contract and provide services with

other entities during the pendency of their work with ELTA. DSOF-10;14. Any

argument that Brandon and Architecture’s employees (i.e. the allegedly underpaid

workers) were dependent on Brandon and Architectural for their livelihood is

irrelevant to the inquiry of whether ELTA is their employer.            Brandon and

Architectural were not wholly dependent upon ELTA for income and worked for

other contractors concurrently. Id.

      This factor weighs strongly in favor of a finding Brandon and Architectural

were independent contractors and solely responsible for payment of wages to their

employees.

         2. The Degree of Skill Required

      A contractor is more likely to be found a true independent contractor if

its profits depend on the initiative, judgment, or foresight of the typical independent

contractor. Keller v. Miri Microsystems LLC, 781 F.3d 799, 809 (6th Cir. 2015).

      Brandon and Architectural contracted with ELTA to provide construction

services, including drywall installation and framing. DSOF-4. These are skilled

jobs. DSOF-6. However, the relevant skills here are the ones required of Brandon

                                      Page 8 of 16
  Case 3:18-cv-00023 Document 55 Filed 10/01/19 Page 8 of 17 PageID #: 1156
and Architectural. This is the skill of locating and hiring workers,

managing/supervising such workers, and appropriately providing insurance for such

workers. Because the contracts between ELTA and the contractors provided a set

$20.00 hourly rate for the provision of labor, the success of the contractors depended

upon the business savvy and connections of the respective employers in locating

skilled workers’, hiring them at a value-adding wage, and controlling costs

(including insurance costs) sufficiently to be profitable.

      Because the profit of Brandon and Architectural depended upon their

initiative, judgment, and foresight, these two companies should be viewed more as

independent contractors than as employees.

         3. Capital Investment

      As with the other factors in this analysis, it is anticipated Plaintiff will argue

the workers for Brandon and Architectural provided no capital investment and

therefore are employees. Defendants do not disagree with this assertion. The issue

is whether the workers are the employees of ELTA or whether they are the

employees of Brandon/Architectural. As such, it is the capital investment of

Brandon and Architectural in the project which should be analyzed.

      Both Brandon and Architectural provided tools while ELTA provided

building materials for the completion of the contracted work. DSOF-16. However,

                                     Page 9 of 16
  Case 3:18-cv-00023 Document 55 Filed 10/01/19 Page 9 of 17 PageID #: 1157
before either contractor could begin supplying services to ELTA, they were required

to secure insurance on each worker that was to provide services on the projects.

DSOF-5. The cost of such insurance was paid by Brandon and Architectural prior to

either company receiving any funds from Defendants and constitutes a capital

investment on the part of Brandon and Architectural. So too do the wages paid to the

workers by Brandon and Architectural, given the fact that ELTA was not responsible

to pay until seven days following the submission of an invoice. DSOF-7. Brandon

and Architectural were required to pay wages to their employees prior to getting paid

by ELTA for such work.

      Ultimately, this factor also weighs in favor of finding Brandon and

Architectural were independent contractors.

         4. Opportunity for Loss or Profit Depends upon Skill

      As with factor 2, set out above, it is clear that the profit or loss of Brandon

and Architectural depended upon their ability to limit costs and negotiate reasonable

wages with its employees. As such, the opportunity for loss and profit greatly

depended upon the skill of Brandon and Architectural in cost effectively staffing the

projects. For instance, by staffing more workers and scheduling each worker for less

hours, Brandon and Architectural could have earned the same income (by reporting

the same total of hours) without incurring overtime costs. This is especially true

                                   Page 10 of 16
 Case 3:18-cv-00023 Document 55 Filed 10/01/19 Page 10 of 17 PageID #: 1158
since ELTA did not require specific workers be present or specific hours be

maintained. That ELTA required notification of the hours worked by Brandon or

Architectural employees is separate from mandating hours; this was necessary to

allow ELTA to audit invoices. It also is rational, given the number of labor hours

contributed is how invoices from Brandon and Architectural were computed.

Brandon and Architectural’s ability to efficiently staff the contracted labor drove

their ability to generate profit and avoid a loss.

      This factor weighs in favor of an independent contractor relationship.

         5. Degree of Control Exerted by ELTA

      ELTA admittedly exerted some minimal control over Brandon and

Architectural but no more so than a typical contractor-subcontractor relationship.

ELTA did not hire or fire Brandon or Architectural employees. ELTA addressed any

concerns with work performance with the management of Brandon and Architectural

rather than directly with employees. ELTA did not negotiate the wages of the

employees of Brandon or Architectural. ELTA was not permitted to allow Brandon

and Architectural free access to jobsites which was controlled by the general

contractor, but there is no evidence to suggest ELTA required Brandon or

Architectural work a specific number of hours or on any specific days. Very




                                     Page 11 of 16
  Case 3:18-cv-00023 Document 55 Filed 10/01/19 Page 11 of 17 PageID #: 1159
importantly, Brandon and Architectural were free to work, and in fact did work, for

other contractors.

      This factor also weighs in favor of finding Brandon and Architectural were

independent contractors.

         6. Brandon & Architecture’s role in ELTA’s Business

      The services provided by Brandon and Architectural were admittedly a

substantial aspect of ELTA’s business in Tennessee. Brandon and Architectural

provided drywall and framing labor to ELTA. ELTA was engaged in providing

drywall and framing services.

      This is the only factor that weighs in favor of finding Brandon and

Architectural were something other than independent contractors. However, this

factor is strongly outweighed by the remaining factors.

         7. Authority to Hire and Fire

      ELTA did not have the right to hire or fire Brandon, Architectural, or any of

their employees. That ELTA would direct the dismissal of Brandon or Architectural

employees who presented a safety hazard away from the jobsite does not constitute

the ability to “fire.” Brandon or Architectural could continue to employ such worker

at other jobsites and for other contractors.




                                    Page 12 of 16
  Case 3:18-cv-00023 Document 55 Filed 10/01/19 Page 12 of 17 PageID #: 1160
      This factor weighs in favor of finding Brandon and Architectural were

independent contractors.

   B. ELTA Is Not the Joint Employer of Brandon and Architectural’s

      Employees

      In addition to arguing ELTA was the direct employer of the workers in

question (as opposed to Brandon and Architectural), Defendants anticipate Plaintiff

may argue alternatively that ELTA is the joint employer of the workers, along with

Brandon and/or Architectural. Certainly, the FLSA contemplates the possibility of

joint employment, and an employee can have more than one employer.

      As a preliminary matter, Plaintiff did not allege joint employment in its

complaint. See ECF-1. Additionally, neither Brandon nor Architectural or their

principals have been named as parties to this action. Id. As such, Defendants contend

such argument is inappropriate. Regardless, the argument fails as a matter of law,

even if properly raised.

      Sixth Circuit Courts have applied the test set out in Sanford v. Main Street

Baptist Church Manor, Inc., 327 Fed.Appx. 587, 594 (6th Cir. 2009) for the purpose

of analyzing joint employment in the FLSA context. See Sutton v. Cmty. Health Sys.,

Inc., 116CV01318STAEGB, 2017 WL 3611757, at *3 (W.D. Tenn. Aug. 22,

2017)(“Rather than adopt an out-of-circuit test, then, the Court will evaluate joint

                                   Page 13 of 16
 Case 3:18-cv-00023 Document 55 Filed 10/01/19 Page 13 of 17 PageID #: 1161
employment under the FLSA using the factors from Sanford and Metropolitan

Detroit Bricklayers.”)

      Under the Sanford test, in determining whether an entitiy that is not the formal

employer may be considered the joint employer, the Court should consider: 1) the

exercise of authority to hire, fire, and discipline; 2) control over pay and insurance;

and 3) supervision. Id. After applying these factors to the present case, it is clear

Defendants are not the joint employer.

         1. Authority to hire, fire, and discipline.

      ELTA did not have authority to hire or fire workers for either Brandon or

Architectural. Admittedly, ELTA would request Brandon and/or Architectural

remove employees from ELTA jobsites when they were presenting a safety hazard.

However, Brandon and/or Architectural would be free to continue employing such

worker and could assign the worker to another jobsite. Simply put, ELTA did not

have the requisite authority over Brandon or Architectural employees to be

considered a joint employer.

         2. Control over pay and insurance

      Brandon and Architectural negotiated wages directly with their own

employees. They determined the method of pay and in fact were not even required

to notify ELTA whether the workers were paid as 1099 or W2 workers. Brandon and
                                    Page 14 of 16
 Case 3:18-cv-00023 Document 55 Filed 10/01/19 Page 14 of 17 PageID #: 1162
Architectural carried their own insurance covering their employees. This factor

supports a finding ELTA is not the joint employer of Brandon and/or Architectural’s

employees.

         3. Supervision

      ELTA foremen dealt directly with management of Brandon and Architectural

and did not directly supervise the employees of Brandon or Architectural. There is

no evidence to support a finding ELTA supervised Brandon and/or Architectural

employees to an extent implicating them as joint employers.

      In sum, the Sanford test, when applied to the undisputed facts of this case,

supports a conclusion, as a matter of law, that ELTA was not a joint employer of the

workers in question.

                               V.      CONCLUSION

      Based upon the foregoing, it is clear Brandon and Architectural were bona

fide independent contractors. To suggest otherwise would create liability for every

general contractor to ensure every person on its jobsite is paid in compliance with

the FLSA. Likewise, ELTA was not the joint employer of Brandon and/or

Architectural’s workers. Brandon and Architectural hired, fired, and supervised

their own workers. Brandon and Architectural set the wages of each of their

employees and paid their employees directly. Brandon and Architectural did not

                                    Page 15 of 16
 Case 3:18-cv-00023 Document 55 Filed 10/01/19 Page 15 of 17 PageID #: 1163
work exclusively for ELTA. Their profit or loss depended upon their ability to

efficiently staff and manage effective employees. Brandon and Architectural were

required to invest in insurance and wages before ever receiving payment from

ELTA. Importantly, the owners of Brandon and Architectural could earn profits

without ever setting foot on an ELTA jobsite. All of these factors, pursuant to

established law, support the finding that ELTA is not the, or an “employer” of the

workers in question

      This first (1st) day of October, 2019.

                                       Respectfully submitted,

                                       ______________________

                                       Michael D. Cross, Jr.
                                       Georgia Bar No. 198212,
                                       Admitted Pro Hac Vice
                                             &
                                       Sonya S. Wright
                                       Tennessee Bar No. 023898
                                       Local Counsel




                                   Page 16 of 16
 Case 3:18-cv-00023 Document 55 Filed 10/01/19 Page 16 of 17 PageID #: 1164
                              CERTIFICATE OF SERVICE


      I certify that on October 1, 2019, copies of Defendant’s Motion for Summary

Judgement, Memorandum of Law in Support of Defendants’ Motion for Summary

Judgment, and Statement of Undisputed Material Facts were filed electronically.

Notice of these filings will be sent to all parties indicated on the electronic filing

receipt by operation of the Court’s electronic filing system. Copies were also sent

via email to the following:


                                   Willow Eden Fort, Esq.
                                    Counsel for Plaintiff
                                   Fort.Willow@dol.gov

This first (1st) day of October, 2019.

                                         Respectfully submitted,

                                         ______________________

                                         Michael D. Cross, Jr.
                                         Georgia Bar No. 198212,
                                         Admitted Pro Hac Vice
                                               &
                                         Sonya S. Wright
                                         Tennessee Bar No. 023898
                                         Local Counsel




  Case 3:18-cv-00023 Document 55 Filed 10/01/19 Page 17 of 17 PageID #: 1165
